788 N.W.2d 17 (2010)
Sherry LOAR, Michelle Berry and Paulette Silverson, Plaintiffs,
v.
DEPARTMENT OF HUMAN SERVICES and Director of Department of Human Services, Defendants.
COA No. 294087. Docket No. 140810.
Supreme Court of Michigan.
September 15, 2010.

Order
On order of the Court, the motions for leave to file brief amicus curiae are GRANTED. The application for leave to appeal the December 30, 2009 order of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for an explanation of the reason(s) for the denial of the plaintiffs' complaint for mandamus.
We do not retain jurisdiction.